  Case 2:17-cr-00289-ES Document 128 Filed 10/31/19 Page 1 of 1 PageID: 106




                 UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY
                           NEWARK
                         Minutes of Proceedings


Judge:    Esther Salas                     Date: October 31, 2019

Court Reporter:     Mary Jo Monteleone

Title of Case:                    Docket # Cr. 17-289 (ES)

U.S.A. v. FLORIAN CALIN CRAINIC

Appearances:

Angelica M. Sinopole, AUSA, for the govt.
Marianne Shelvey, AUSA, for the govt.
Joshua Reinitz, Esq. for the deft.
Richard Lee, U.S. Probation Office.
Bruno Blumenfeld, Interpreter

Nature of Proceedings:      SENTENCING

Romanian Interpreter sworn.
Conference in chambers with Probation and counsel.
In the courtroom and on the record.
Defendant present.
Defendant sentenced by TIME SERVED.
Supervised release for a term of 2 years.

Special Conditions:
1) NEW DEBT RESTRICTIONS
2) FINANCIAL DISCLOSURE
3) COOPERATION WITH IMMIGRATION AND CUSTOMS ENFORCEMENT
Restitution in the amount of $86,842.00 due immediately.
Fine waived.
Special Assessment: $100.00 due immediately.
Defendant advised of his right to appeal.



Time Commenced:       1:25 p.m.
Time Adjourned:       2:15 p.m.
Total Time: 50Min                               Elisaveta Kalluci
                                                Courtroom Deputy
